Citation Nr: 1137484	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  09-39 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel
INTRODUCTION

The Veteran served on active duty from September 1942 to December 1945, and from October 1947 to January 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is competent evidence that a bilateral ear hearing loss disability was incurred due to in-service noise exposure.  

2.  The preponderance of the evidence is against finding that tinnitus had its onset in service or is otherwise due to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  Tinnitus was not incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. § 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in September 2008 of the information and evidence needed to substantiate and complete a claim of entitlement to service connection, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  VA also informed the Veteran of how disability evaluations and effective dates are assigned.

VA has fulfilled its duty to assist the claimant, including providing the Veteran with a VA examination and a hearing before the Board.  At the July 2011 hearing, the undersigned discussed with the Veteran the elements of the claims, as well as the types of evidence that would contain pertinent findings.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and he did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  He submitted multiple statements throughout the appeal.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Analysis

The Veteran states that he developed hearing loss and tinnitus from noise exposure in service.  At the July 2011 hearing before the undersigned, the Veteran testified that he was exposed to acoustic trauma and noise exposure throughout his service but never provided hearing protection.  The Veteran stated that he never had a hearing problem prior to entering service, that he was a "first loader" in-service, and that he was exposed to gun battles.  The Veteran stated he first noticed hearing loss and tinnitus years after service.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Sensorineural hearing loss, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

After having carefully reviewed the evidence of record, the Board finds that the evidence warrants an award of entitlement to service connection for a bilateral hearing loss disability, but that the preponderance of the evidence is against entitlement to an award of service connection for tinnitus.  The reasons follow.

As to the bilateral hearing loss disability, following an October 2008 VA examination report, an audiologist acknowledged that noise exposure in service was conceded.  The examining audiologist, however, found there was no valid evidence of auditory status in service, as the Veteran reported the onset of hearing loss decades after separation and that there were a number of possible non-military hearing loss etiologies, including high blood pressure, aging, occupational and recreational noise exposure and caffeine.  Thus, the audiologist concluded that he could not determine the etiology of the bilateral hearing loss without resorting to speculation.  

The Veteran has submitted a favorable medical opinion from a board certified otolaryngologist.  In that July 2011 letter, Dr. SF stated that the Veteran's audiogram showed a symmetrical, severe sensorineural hearing loss in both ears with fair understanding of 60 percent on the right and 54 percent on the left.  She concluded, "These findings are strongly suggestive of noise-induced hearing loss related to [the Veteran's] military service."  She added that other causes of hearing loss, such as presbycusis or hereditary causes, were highly unlikely based on the configuration and severity of the loss.  

Thus, there is a positive medical opinion concluding that the appellant's hearing loss had its onset from in-service noise exposure and a negative opinion concluding that it was not possible to determine the true etiology of the Veteran's bilateral hearing loss.  Hence, the evidence is in equipoise, and reasonable doubt is resolved in favor of the Veteran.  Therefore, the Board grants entitlement to service connection for a bilateral hearing loss disability.  

While the Veteran provided a favorable medical opinion addressing his claim of entitlement to service connection for a bilateral hearing loss disability, he did not provide a medical opinion addressing the etiology of his tinnitus.  Rather, the only medical opinion of record is the October 2008 opinion from the VA audiologist.  Therein the audiologist stated that there were a number of possible non-military etiologies such as high blood pressure, aging, occupational and recreational noise exposure and caffeine.  He added, "As [the] onset of tinnitus was decades after separation, it is my clinical opinion that this [V]eteran's tinnitus is not caused by or a result of his military service."  The Veteran is competent to state he has tinnitus and the onset of his tinnitus (which was not during service).  At the October 2008 VA examination, the Veteran reported that the onset of tinnitus was "a couple of years ago."  

Thus, even accepting the credibility of the Veteran's statements and testimony, the competent evidence of record is against a relationship between the diagnosis of tinnitus and service, to include in-service noise exposure.  The service medical records do not reveal any complaints, findings or diagnoses relating to tinnitus.  Without competent evidence linking tinnitus to service, the claim must be denied.  In connection with the claim for tinnitus, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).   


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is denied.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


